Citation Nr: 1825420	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-43 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed with this decision in May 2013.  He perfected a timely appeal in November 2014.  A videoconference Board hearing was held in November 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The Veteran appointed his current service representative to represent him before VA by filing a completed VA Form 21-22 at the RO in November 2014.


FINDINGS OF FACT

1.  The Veteran's available service personnel records show that his military occupational specialty (MOS) was infantry individual fire crewman so his in-service exposure to significant acoustic trauma is conceded.

2.  The record evidence shows that the Veteran currently experiences bilateral hearing loss and tinnitus.

3.  Resolving any reasonable doubt in the Veteran's favor, his current bilateral hearing loss and tinnitus were incurred in service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  He contends that he incurred bilateral hearing loss and tinnitus during active service, specifically as a result of exposure to significant in-service acoustic trauma while in combat as a U.S. Army infantryman in Vietnam.  He alternatively contends that his current bilateral hearing loss and tinnitus are related to service.  The record evidence reasonably supports the Veteran's assertions regarding etiological links between his exposure to significant in-service acoustic trauma and his current bilateral hearing loss and tinnitus.  For example, the Board notes initially that the Veteran's DD Form 214 shows that his MOS was individual infantry fire crewman and his awards and decorations included the Combat Infantryman's Badge, the Bronze Star w/5 devices, and the Air Medal.  This form also shows that the Veteran was in the Republic of Vietnam for 11 months and 29 days.  A DD Form 215 shows that the Veteran also was awarded the Vietnam Campaign Medal with 4 Bronze Service Stars.  The Veteran's available service treatment records show that he received several shrapnel wounds in the face, head, neck, and back while deployed to Tam Ky, Vietnam, in November 1967.  Thus, the Board concedes that the Veteran likely was exposed to significant acoustic trauma while on active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."). 

The Board next notes that the Veteran's service treatment records show that, at his pre-enlistment physical examination in September 1966, prior to his entry on to active service in October 1966, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+5
-5
+5
X
-5
LEFT
+5
+5
+5
X
+5

At the Veteran's separation physical examination in August 1968, prior to his separation from service in October 1968, his hearing was 15/15 (or within normal limits) on whispered voice hearing test.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
15

The Board observes here that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence shows that, on VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in January 2012, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
40
45
LEFT
15
10
30
40
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported in-service noise exposure to mortars, small arms, and artillery fire.  He also reported constant high-pitched tinnitus since the 1970's which he rated as 3 out of 5 on a pain scale (with 5 being intolerable).  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to active service.  The rationale for this opinion was that the Veteran's hearing was normal at his entry on to and separation from active service and there were no records showing a threshold shift in bilateral hearing during service.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Having reviewed the January 2012 VA examiner's opinion, the Board finds that it is not probative on the issues of whether the Veteran's bilateral hearing loss and tinnitus are related to his conceded in-service exposure to significant acoustic trauma.  

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of in-service exposure to significant acoustic trauma while in combat as a U.S. Army infantryman in Vietnam.  The Board has conceded the Veteran's in-service exposure to significant acoustic trauma because it is consistent with the facts and circumstances of his service as a U.S. Army infantryman in combat in Vietnam.  The record evidence indicates that the Veteran currently experiences bilateral hearing loss and tinnitus.  The Board has found the only medical opinion of record dated in January 2012 to be not probative on the issues of whether the Veteran's current bilateral hearing loss and tinnitus are related to his conceded in-service exposure to significant acoustic trauma while serving as a U.S. Army infantryman in combat in Vietnam.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


